           Case 2:17-bk-55128                     Doc 54          Filed 10/16/19 Entered 10/16/19 16:11:41                               Desc Main
Fill in this information to identify the case:                    Document     Page 1 of 9

Debtor 1 Stephen T. Webb
Debtor 2 Colleen J. Webb
(Spouse if filing)

United States Bankruptcy Court for the: Southern District of Ohio (Columbus)
Case number 17-55128
WWR #040429628



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                     12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1

 Name of Creditor: MTGLQ Investors, LP                                                          Court Claim no (if known): 11


Last 4 digits of any number you use to                                                          Date of payment change:
Identify the debtor’s account                         1188                                      Must be at least 21 days after date      11/16/2019
                                                                                                of this notice

                                                                                                New total payment
                                                                                                                                         $1,365.92
                                                                                                Principal, interest and escrow, if any
Part 1:                                                                                         ($1,043.57 P&I + $217.02 Escrow + 105.33 Shortage)
             Escrow Account Payment Adjustment


1. Will there be a change in the debtor’s escrow account payment?
           No

           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. IF a statement is not attached, explain why:


                      Current escrow payment: $0.00                                        New escrow payment: $322.35
                                                                                                               ($217.02 Escrow + $105.33 Shortage)


Part 2:      Mortgage Payment Adjustment


2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
   variable rate account?
          No

          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:

                      Current interest rate:     %                                      New interest rate:         %

                      Current principal and interest payment: $                         New principal and interest payment: $

Part 3:      Other Payment Change


3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

          No

          Yes. Attach a copy of any documents describing the basis for the change, such a a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

                 Reason for change:

                 Current mortgage payment: $                                             New mortgage payment: $

Official Form 410S1                                                  Notice of Mortgage Payment Change                                                 page 1
           Case 2:17-bk-55128                      Doc 54     Filed 10/16/19 Entered 10/16/19 16:11:41                             Desc Main
                                                              Document     Page 2 of 9
Debtor 1 Stephen T. Webb                                                            Case number (if known) 17-55128




Part 4:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.
Check the appropriate box.
                      I am the creditor.


                      I am the creditor’s authorized agent.



I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information, and
reasonable belief.



                           X /S/Laura L. Peters                                                      Date 10/16/2019

                                                                                                     Title Attorney for Creditor
 Print:                       Laura L. Peters, #0063425


 Company                      Weltman, Weinberg & Reis Co., LPA


 Address                      3705 Marlane Drive


                              Grove City, OH 43123                                                   Email lpeters@weltman.com


 Contact Phone 614-801-2619




Official Form 410S1                                              Notice of Mortgage Payment Change                                              page 1
Case 2:17-bk-55128        Doc 54    Filed 10/16/19 Entered 10/16/19 16:11:41                Desc Main
                                    Document     Page 3 of 9




                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Notice of Mortgage Payment Change was
served: (i) electronically on the date of filing through the court’s ECF System on all ECF
participants registered in this case at the email address registered with the court and (ii) by ordinary
U.S. Mail on October 16, 2019 addressed to:

Stephen T. Webb
Colleen J. Webb
889 Noddymill Ln E
Columbus, OH 43085
                                                 /s/ Laura L. Peters
                                                 LAURA L. PETERS #0063425
                                                 Weltman, Weinberg & Reis Co., L.P.A.
                                                 3705 Marlane Drive
                                                 Grove City, OH 43123
                                                 (614) 801-2619 /
                                                 (614) 801-2601 (fax)
                                                 lpeters@weltman.com
